Case 1:18-cv-00068 Document 516 Filed on 11/10/20 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               November 10, 2020
                                                                David J. Bradley, Clerk
Case 1:18-cv-00068 Document 516 Filed on 11/10/20 in TXSD Page 2 of 2
